Order filed April 16, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00193-CV
                                   ____________

                  DARRELL GARETH ARCHER, Appellant

                                         V.

HARRY HARTLEY II, ICT ENGINES INC., AND IMPACO INC., Appellees


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1145555

                                    ORDER

      The notice of appeal in this case was filed March 9, 2020. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 27, 2020. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.